Title: Thomas Jefferson to Henry Dearborn, 27 October 1818
From: Jefferson, Thomas
To: Dearborn, Henry


          
            Dear General
            Monticello
Oct. 27. 18.
          
          I never saw till lately the IXth vol. of Wilson’s Ornithology. to this a life of the Author is prefixed, by a mr Ord, in which he has indulged himself in great personal asperity against myself. these things in common I disregard, but he has attached his libel to a book which is to go into all countries & thro’ all time. he almost makes his heroe die of chagrin at my refusing to associate him with Pike in his expedition to the Arkansa, an expedition on which he says he had particularly set his heart. now I wish the aid of your memory, as to the main fact on which the libel is bottomed, to wit, that Wilson wished to be of that expedition with Pike particularly, and that I refused it. if my memory is right, that was a military expedition, set on foot by General Wilkinson, on his arrival at St Louis as Governor and Commanding officer, to reconnoitre the country, and to know the positions of his enemies, Spanish and Indian: that it was set on foot of his own authority, without our knolege or consultation; and that being unknown to us until it had departed, it was less likely to be known to Wilson, and to be a thing on which he could have set his heart. I have not among my papers a scrip of a pen on the subject; which is a proof I took no part in it’s direction. had I directed it, the instructions Etc would have been in my hand writing, & copies in my possession. the truth is this, I believe. after the exploration of the Missisipi by Lewis & Clarke and of the Washita by Dunbar, we sent Freeman up the Red river; and on his return we meant to have sent an exploring party up the Arkansa, and it was my intention that Wilson should have accompanied that party. but Freeman’s journey being stopped by the Spanish authorities, we suspended the mission up the Arkansa to avoid collision with them. will you be so good as to lay your memory and your papers under contribution to set me right in all this?
          Can you, without involving yourself in offence with Stewart, obtain thro’ any channel, a frank and explicit declaration on what ground he detains my portrait? for what term? and whether there is to be an end of it? I think he has now had it 10. or 12. years. I wrote to him once respecting it, but he never noticed my letter.—I am on the recovery from a sickness of 6. or 7. weeks, but do not yet leave the house. our family all join in affectionate recollections and recommendations to mrs Dearborne and yourself, and none with more constant affection and respect than myself.
          Th: Jefferson
        